Ostrander, J.
(dissenting). The writ, issued June 10, 1913, served June 11, 1913, prohibits and enjoins respondent from taking further proceedings against Henry J. Eikhoff relative to holding his office as member of the charter commission of the city of Detroit. His seat was declared vacated before the writ was served, perhaps before it was granted. The writ also prohibits interfering with the “free access of said petitioner * * * in and about the execution of *543his duties as a member of said charter commission.” It is alleged in the petition that a committee of the respondent body held a public meeting to discuss, and in which was discussed, the advisability of a charter provision for the nonpartisan election of office holders, citizens present taking part in the discussion. Petitioner appeared in this meeting “and discussed said question from the standpoint of a private citizen, and not as a member of the charter commission.” He said, among other things, “I have heard several persons remark that the charter commission is a ‘joke.’ ” This remark he says was incorrectly reported through the press and otherwise, and, as reported, incensed and enraged various other members of the commission, who at once conspired together to oust petitioner from his position as member of the commission. The public meeting mentioned was held on the evening of June 2d, and on June 3d a resolution was introduced by á member of the commission, during its sitting, that “the seat now occupied by Henry J. Eikhoff as a member of this body be, and the same is hereby, declared vacated.” This resolution, under the rules of procedure, lay upon the table. It was adopted on the morning of June 10th. It seems that no charges were preferred against petitioner, and there was no trial or examination during which he was called upon, or had opportunity, to defend himself.
The answer of respondent says that, being a member of the charter commission, petitioner publicly stated, at the meeting referred to, that the charter commission was a joke, with the purpose of bringing public ridicule and disgrace upon the commission, to belittle and humiliate the commission and the members thereof. It is further stated in the answer, and is not traversed, that, conceiving he had a remedy by injunction against action upon the aforesaid resolution, petitioner filed a bill in the circuit court for Wayne county, in chancery, charging therein that—
*544“Some of the members of said commission, realizing that your orator could not be influenced to vote on any and all amendments to said charter which they desired, and realizing that in all probabilities he would be the means of obstructing some of the arbitrary amendments to the charter of the city of Detroit which would be detrimental to the citizens and favorable to the favored few, they were threatening to start and did start proceedings to hinder and interfere with your orator in the performance and execution of his duties as a member of the charter commission, and threatened to oust him out of his office as a member of the charter commission of the city of Detroit, and threatening to declare the office vacant in which your orator had been elected and duly qualified, and unless restrained by injunction * * * will * * * vacate said office, to the damage of your orator in the sum of upwards of $100,” also working injury to his reputation.
These public charges, the answer sets out, were made before the passage of the resolution ousting the petitioner. It is broadly averred by respondent that petitioner’s remarks in the public committee meeting were correctly reported, and that it was after investigation that the action ousting petitioner was taken.
The writ of prohibition is preventive rather than remedial process, and the history of its use discloses few, if any, instances in which it has been employed to control or prevent action not judicial in character. Mr. Stevens, in his work on Michigan Practice [v. 2, §475], says that:
“The Michigan statute upon the subject seems to contemplate that the writ is applicable to judicial proceedings only; and there is no reported case in Michigan where the writ has been granted to stay other than judicial proceedings.”
His work was published in the year 1900, and the footnotes do not refer to Speed v. Detroit Common Council, 98 Mich. 360 (57 N. W. 406, 22 L. R. A. 842, 39 Am. St. Rep. 555), decided in 1894. In that case, *545the writ was issued to prevent the common council of Detroit from investigating charges preferred by the mayor of the city against the city counselor, whom he asked the council to remove from office. In sustaining the right to employ the writ, this court said:
“Under the Constitution-, the legislature may provide for the removal of municipal officers. It certainly has never been regarded in this State that the officer or body upon whom this power is conferred acts in a purely political, administrative, or legislative capacity. Such officer or body acts, and must of necessity act, in a quasi judicial capacity, and the method of procedure must be of a quasi judicial character. Stockwell v. Township Board, 22 Mich. 341; Dullam v. Willson, 53 Mich. 392 [19 N. W. 112, 51 Am. Rep. 128]; Clay v. Stuart, 74 Mich. 411 [41 N. W. 1091, 16 Am. St. Rep. 644]; Fuller v. Attorney General, 98 Mich. 96 [57 N. W. 33]. Such officer or body then becomes an inferior tribunal, amenable to the writ of prohibition when acting in excess of the jurisdiction conferred. In such cases it is of little consequence what name is given to the power conferred. The name cannot relieve it of its essential character. It would be a reproach to the law if it did not provide a speedy remedy by which such tribunals can be prohibited from the exercise of an excess of authority, or- of an authority which they do not possess. We are of the opinion that the writ lies in the present case. State v. Common Council [53 Minn. 238], 55 N. W. 118 [39 Am. St. Rep. 595]; People v. Cooper, 57 How. Prac. [N. Y.] 463; 1 Dill. Mun. Corp. §191 (4th Ed. §253).”
It appears therefore that in that case the writ was issued to prevent threatened action which, if taken, would have been quasi judicial in character; the .power to take the action being denied. Action of respondent vacating the seat of petitioner cannot be prevented. The writ has not performed, and cannot perform, any proper office, and therefore it ought to be vacated. The prohibition, in form a continuing one, against interference with petitioner in the perform*546anee of his duties as member of the commission is dependent upon, and an elaboration of, the prohibition against taking action to unseat him. To compel the commission to recognize as a member one whom it has already unseated is in effect to set aside the judgment of the commission by a writ of prohibition.
; The writ should be vacated.
Kuhn, J., concurred with Ostrander, J.